UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-1852


JOHN M. DICKSON, JR.,

               Plaintiff - Appellant,

          v.

JUDGE BRYANT L. SUGG, Newport News Circuit Court 7th
Judicial Court of Virginia As an “enterprise” for RICO
purposes Acting as a person and member of a criminal
enterprise Under the Racketeer Influenced and Corrupt
Organizations Act; FORMER JUDGE MR. HOWARD VINCENT CONWAY,
JR., Of the Newport News Circuit Court Formerly of 7th
Judicial Court of Virginia As an “enterprise” for RICO
purposes Acting as a person and member of a criminal
enterprise Under the Racketeer Influenced and Corrupt
Organizations (RICO); COMMONWEALTH’S ATTORNEY MR. THOMAS C.
DANIEL, Commonwealth’s Attorney’s Office For the city of
Newport News Acting as a person and member of a criminal
enterprise Under the Racketeer Influenced and Corrupt
Organizations Act (RICO); CITY OF NEWPORT NEWS VIRGINIA, As
an “enterprise” for RICO purposes Acting as a person and
member of a criminal enterprise Under the Racketeer
Influenced and Corrupt Organizations Act (RICO); CITY OF
NEWPORT NEWS VIRGINIA POLICE DEPARTMENT, Acting as a person
and member of a criminal enterprise Under the Racketeer
Influenced and Corrupt Organizations Act (RICO); MR. R. DEAN
BARKER, CSAT for, Hampton/Newport News. C.I.T./Jail Services
Coordinator Acting as a person and member of a criminal
enterprise Under the Racketeer Influenced and Corrupt
Organizations Act (RICO),

               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00050-AWA-DEM)
Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John M. Dickson, Jr., appeals the district court’s order

dismissing    his   civil     complaint        as    frivolous     pursuant   to    28

U.S.C. § 1915(e)(2)(B)(i) (2012).                   We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                      Dickson v. Sugg, No.

4:15-cv-00050-AWA-DEM (E.D. Va. July 2, 2015).                     We dispense with

oral   argument     because      the    facts       and   legal    contentions     are

adequately    presented     in    the    materials        before   this   court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          3